 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    GARY RAY BETTENCOURT,                             Case No. 1:16-cv-00150-DAD-BAM (PC)
 8                       Plaintiff,                     ORDER REGARDING JOINT STATEMENT
                                                        FOLLOWING MEET AND CONFER
 9           v.
                                                        (ECF No. 79)
10    PARKER, et al.,
                                                        ORDER DIRECTING DEFENDANTS TO
11                       Defendants.                    FILE FURTHER STATUS REPORT
12                                                      THIRTY (30) DAY DEADLINE
13

14          Plaintiff Gary Ray Bettencourt (“Plaintiff”) is a state prisoner proceeding pro se and in

15   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

16   Plaintiff’s claims of deliberate indifference in violation of the Eighth Amendment against

17   Defendant Crooks for pulling two teeth that did not need to be pulled, and against Defendants

18   Parker and Guzman for filing down six healthy teeth with a dental tool used for drilling cavities.

19          On June 4, 2021, Defendants filed an amended motion to compel Plaintiff to respond to

20   Defendants’ request for admissions and responses to request for production of documents. (ECF

21   No. 74.) On June 9, 2021, the Court issued an order directing the parties to meet and confer

22   regarding the discovery dispute, and to file a joint statement following the parties’ conference.

23   The Court further stayed briefing on Defendants’ motion to compel. (ECF No. 76.)

24          Currently before the Court is the parties’ Joint Statement After Meet and Confer

25   Telephone Conference Between Parties as to Defendants’ Motion to Compel Plaintiff’s Discovery

26   Responses. (ECF No. 79.) During the conference, Plaintiff informed counsel for Defendants that

27   he provided amended responses to the requests for admissions on May 25, 2021, after receiving

28   Defendants’ meet and confer letter. Defendants had not received any amended responses. After
                                                       1
 1   checking Plaintiff’s mail log, it appeared Plaintiff mailed an unlisted item on May 25, 2021 that

 2   was addressed to counsel for Defendants, but the zip code was incorrect. Counsel for Defendants

 3   indicated he would dismiss the motion to compel if it was confirmed Plaintiff provided proper

 4   amended responses. Plaintiff also indicated he would resend another copy of amended responses.

 5   As of the date of the joint statement, Defendants’ counsel had not received amended responses.

 6   Once the amended responses are received, including those that properly admit or deny each

 7   request for admission, Defendants’ counsel will dismiss the motion to compel. (Id.)

 8          The Court finds it appropriate to maintain Defendants’ amended motion to compel on the

 9   docket, and briefing on the motion will remain stayed. The Court further finds that it will be

10   beneficial to receive a further status report from Defendants indicating whether they have

11   received sufficient responses from Plaintiff, and whether they intend to withdraw or request a

12   ruling on the motion to compel. Should Defendants receive sufficient discovery responses prior

13   to the deadline, Defendants should promptly inform the Court that the motion to compel may be

14   withdrawn from the docket. Should Defendants find the discovery responses insufficient,

15   Defendants should indicate which issues remain unresolved and refer the Court to each specific

16   discovery request still at issue. Plaintiff then will be allowed an opportunity to file an opposition,

17   and Defendants may file a reply to any opposition.

18          Accordingly, IT IS HEREBY ORDERED as follows:

19          1. Briefing on Defendants’ amended motion to compel, (ECF No. 74), remains stayed

20               until further order of the Court; and
21          2. Within thirty (30) days from the date of service of this order, Defendants shall file a

22               further status report regarding the motion to compel, as set forth above.

23
     IT IS SO ORDERED.
24

25      Dated:     July 1, 2021                                /s/ Barbara    A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         2
